Title: From Thomas Jefferson to John Campbell, 10 November 1822
From: Jefferson, Thomas
To: Campbell, John


                        Sir
                        
                            Monticello
                            Nov. 10. 22.
                        
                    I have to acknolege  your favor of the 4th instant, which gives me the first information I had ever recieved that the laurels which Colo Campbell so honorably won in the battle of King’s mountain had ever been brought into question by any one. to him has been ever ascribed so much of the success of that brilliant action as the valour and conduct of an able commander might justly claim. this lessens nothing the merits of his companions in arms, officers and souldiers, who all, and every one, acted well their parts in their respective stations. I have no papers on this subject in my possession, all such recieved at that day having belonged to the records of the council: but I remember well the deep and grateful impression made on the mind of every one by that memorable victory—it was the joyful annunciation of that turn of the tide of success which terminated the revolutionary war, with the seal of our independance. the slighting expression complained of as hazarded by the venerable Shelby, might seem inexcusable in a younger man; but he was then old, and I can assure you, dear Sir, from mortifying experience, that the lapses of memory of an old man, are innocent subjects of compassion, more than of blame. the descendants of Colo Campbell may rest their heads quietly on the pillow of his renown. history has consecrated, and will for-ever preserve it in the faithful annals of a grateful country. with the expressions of the high sense I entertain of his character, accept the assurance to yourself of my great esteem & respect.
                        Th: JeffersonP.S. I recieved at the same time with your letter, one from  mr William C. Preston on the same subject. writing is so slow & painful to me that I must pray you to make for me my acknolegements to him, and my request that he will consider this as an answer to his, as well as your favor.